2019 IL App (3d) 160132

                                Opinion filed April 11, 2019
     ____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                      2019

     THE PEOPLE OF THE STATE OF                         )     Appeal from the Circuit Court
     ILLINOIS,                                          )     of the 14th Judicial Circuit,
                                                        )     Henry County, Illinois
            Petitioner-Appellee,                        )
                                                        )     Appeal No. 3-16-0132
            v.                                          )     Circuit No. 14-DT-258
                                                        )
     BOB WILLIAMS,                                      )     Honorable
                                                        )     Peter W. Church
            Defendant-Appellant.                        )     Judge, Presiding
     ______________________________________________________________________________

           JUSTICE O’BRIEN delivered the judgment of the court, with opinion.
           Justices Carter and McDade concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                 OPINION


¶1          Defendant Bob Williams was arrested by officers with the Kewanee Police Department

     and charged with driving under the influence after he crashed his vehicle into a guardrail and left

     the accident scene. Following his conviction, he appealed, alleging the Kewanee police were

     without jurisdiction to arrest him. We affirm.

¶2                                                FACTS

¶3          On December 12, 2014, defendant Bob Williams was arrested by the Kewanee police

     after he was found walking down the road one-half mile from where he had crashed his vehicle
     into the guardrail at Route 34 and Kentville Road. He was charged by complaint with driving

     under the influence (DUI) (625 ILCS 5/11-501(a)(4) (West 2014)); failure to provide immediate

     notice of an accident (625 ILCS 5/11-407 (West 2014)); leaving the scene of an accident with

     vehicle damage (625 ILCS 5/11-402 (West 2014)); failure to reduce speed to avoid an accident

     (625 ILCS 5/11-601(a) (West 2014)); and failure to wear a seat belt (625 ILCS 5/12-603 (West

     2014)).

¶4             A jury trial took place. The parties stipulated that Williams was under the influence of

     alcohol when he was found walking down the shoulder of the road by the Kewanee police

     officers. Rebecca Barnett testified that she lived on Route 34 outside the Kewanee city limits. On

     December 12, 2014, she was in the driveway when she heard a loud banging noise and assumed

     there had been an accident. She investigated and discovered a vehicle had hit the guardrail on

     Route 34 and was sideways in the road. There was no one in the vehicle. She called 911 and

     talked to some passersby who had also stopped. She was unsure whether the accident site was

     within the Kewanee city limits but she did not believe it was.

¶5             Ronika Long testified that she was on Route 34 on December 12, 2014, and saw a vehicle

     sideways in the westbound lane crashed into the guardrail. She saw a person standing outside the

     vehicle next to the driver’s door who looked like he was trying to get into the vehicle. The man

     then fled. She described him as a white male with a mustache, wearing a white T-shirt and jeans,

     and without a coat.

¶6             William Rivord testified. He was a lieutenant with the Kewanee Police Department who

     responded to the 911 call. He observed the vehicle’s airbags were not deployed and the seat belts

     were in the upright retracted position, meaning they had not been worn. He spoke to witness

     Long and put out a dispatch with the driver’s description. Andrew Kingdon, a Kewanee Police



                                                      2
     Department patrol officer, testified. He responded to the dispatch regarding the accident,

     participated in the search of Williams’s person and found a set of car keys on Williams. He later

     successfully used the keys on the crashed vehicle.

¶7          Nicholas Welgat, a sergeant with the Kewanee Police Department, testified. He was

     dispatched to respond to the accident and found Williams walking on the shoulder of the road

     one-half mile east of the crash site. Welgat noticed Williams smelled strongly of alcoholic

     beverage, and had glassy eyes, slurred speech, and trouble talking, standing and walking. Welgat

     searched Williams, discovering a pipe and pill key fob with burnt residue in them. Both items

     field-tested positive for the presumptive presence of cannabis. Welgat arrested Williams for DUI.

     On cross-examination, Welgat stated the accident scene was outside the city limits of Kewanee

     in unincorporated Henry County.

¶8          At the close of evidence, the defense orally moved to dismiss the charges on the basis

     that the Kewanee police lacked jurisdiction to arrest Williams outside of the Kewanee city limits.

     The trial court granted the motion on the charge of failure to report an accident, finding the

     accident occurred outside the city limits and notification was required to state or county law

     enforcement but not to Kewanee. The trial court denied the motion to dismiss regarding the other

     charges. The jury found Williams guilty of DUI, failure to wear a seatbelt and failure to reduce

     speed to avoid an accident. Although the parties indicate the jury also found Williams guilty of

     possession of cannabis and paraphernalia, the citations and jury verdicts for those charges are not

     in the record.

¶9          Williams filed posttrial motions to dismiss and for a new trial. In arguing his motion to

     dismiss, Williams submitted that the Kewanee police officers lacked the authority to make an

     extraterritorial arrest. The State argued that the police were not outside their jurisdiction and



                                                     3
       presented an annexation agreement indicating the accident site was within Kewanee’s city limits

       and a letter explaining that Rivord and Welgat were deputized as Henry County Sheriff’s

       Department members and had countywide jurisdiction.

¶ 10             The trial court denied Williams’s posttrial motions to dismiss and for a new trial. The

       court found the Kewanee officers had jurisdiction as they were “personally aware” an offense

       had been committed. The court further considered that Williams was required to remain at the

       scene and the officers became immediately aware on arriving that the driver did not remain, thus

       giving them authority to question and arrest Williams. The court did not reach either the

       annexation or deputization issues. The court sentenced Williams to a 12-month term of

       conditional discharge, 5 days in the county jail and fines. Williams appealed.

¶ 11                                               ANALYSIS

¶ 12             The issue on appeal is whether the trial court erred when it denied Williams’s motion to

       dismiss because the Kewanee police lacked jurisdiction. He argues that the arresting Kewanee

       officer lacked jurisdiction to stop and arrest him because the accident and arrest occurred outside

       the city limits of Kewanee and the circumstances did not establish authority for an extraterritorial

       arrest.

¶ 13             An officer may arrest a person without a warrant when he has “reasonable grounds to

       believe that the person is committing or has committed an offense.” 725 ILCS 5/107-2(1)(c)

       (West 2014); People v. Jackson, 2014 IL App (3d) 120239, ¶ 85. A police officer may make a

       stop and arrest outside his primary jurisdiction if (1) the initial offense occurred within the

       officer’s proper jurisdiction and pursuit or investigation led outside the jurisdiction or (2) the

       officer becomes “personally aware” a person has immediately committed an offense. 725 ILCS

       5/107-4(a-3)(1), (2) (West 2014); People v. Reynolds, 2016 IL App (4th) 150572, ¶ 27.



                                                        4
       “Personally aware” means having firsthand knowledge or awareness. People v. Contreras, 2011

       IL App (2d) 100930, ¶ 32. Whether the police had jurisdiction is an issue of statutory

       construction we review de novo. People v. Bond, 2016 IL App (1st) 152007, ¶ 16.

¶ 14          The trial court found two bases under which the Kewanee officers had jurisdiction to

       detain, question and arrest Williams. The first basis on which the trial court relied was the

       statutory authority to make an extraterritorial arrest granted an officer who “becomes personally

       aware” that a felony or misdemeanor had been immediately committed. 725 ILCS 5/107-4(a-

       3)(2) (West 2014). The second basis was the grant of authority to the officers based on

       Williams’s violation of the Illinois Vehicle Code, where he failed to remain at the scene of an

       accident. 625 ILCS 5/11-402(a) (West 2014).

¶ 15          The trial court’s finding that the officers’ authority arose because they were “personally

       aware” of a crime immediately committed was contrary to the facts and the law. The Kewanee

       officers were not personally aware that Williams immediately committed any offense. Thus, they

       lacked the firsthand knowledge necessary to establish extraterritorial authority to arrest. The

       officers’ awareness came via the witnesses and was not firsthand. The testimony of the

       witnesses, Barnett and Long, established that a vehicle was crashed into the guardrail and

       obstructing the roadway. Barnett did not see anyone in the vehicle. Long saw a white male

       outside the driver’s door looking into the vehicle before he fled. Neither witness saw a man exit

       the vehicle as the trial court found. The Kewanee officers did not see Williams commit any

       offense nor did they witness Williams immediately commit the offense of leaving the scene. He

       was one-half mile down the road when found, negating any observation of Williams immediately

       committing an offense. Neither of the bases on which the trial court relied provided authority for

       Williams’s arrest.



                                                       5
¶ 16          We may affirm the trial court’s decision on any basis in the record. See People v. Lee,

       2016 IL App (2d) 150359, ¶ 14 (reviewing court looks at the trial court’s judgment, not its

       reasoning, and can affirm on any basis in the record). An annexation ordinance approved by the

       Kewanee City Council in November 1964 incorporating the site of the car accident was included

       as an exhibit to its response to Williams’s motion to dismiss. Although the trial court expressly

       stated that it did not consider the State’s annexation claim, the supporting documentation is

       dispositive of the jurisdictional issue. The annexation ordinance establishes the location of

       Williams’s accident was within the Kewanee city limits. Accordingly, there was no

       extraterritorial arrest. We find that the Kewanee police officer who arrested Williams had

       jurisdiction to make the arrest. We note that the trial court previously dismissed the charge for

       failing to report an accident on the basis that Williams did not have to inform Kewanee law

       enforcement because the accident was outside the city limits. The State did not argue on appeal

       that the charge should be reinstated, and we decline to address it. The trial court did not err when

       it denied Williams’s motion to dismiss. Accordingly, we affirm Williams’s conviction.

¶ 17                                            CONCLUSION

¶ 18          For the foregoing reasons, the judgment of the circuit court of Henry County is affirmed.

¶ 19          Affirmed.




                                                        6